Title: George Washington to Major General Nathanael Greene, 16 September 1780
From: Washington, George
To: Greene, Nathanael


New Bridge [New Jersey] September 16, 1780. Is setting out for Hartford. States that Greene is to be in command of the Army. Sends instructions concerning post at Dobbs Ferry. Reports that Admiral Rodney is “at the Hook and that the Enemy are making an embarkation for Rhode Island.” States that if this information is true, Greene is to make preparations for attacking New York.
